53 N.Y.2d 949 (1981)
In the Matter of the Claim of William H. Kaiser, Respondent. Woodmen of the World Life Insurance Society, Respondent; Philip Ross, as Industrial Commissioner, Appellant.
Court of Appeals of the State of New York.
Argued May 1, 1981.
Decided June 2, 1981.
Robert Abrams, Attorney-General (Peter J. Dooley, Shirley Adelson Siegel, Paul S. Shemin and Iris A. Steel of counsel), for appellant.
David F. Kunz for Woodmen of the World Life Insurance Society, respondent.
Gary J. Grayson for William Kaiser, respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*950MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the decision of the Unemployment Insurance Appeal Board reinstated.
Claimant entered into a contract with the respondent Woodmen of the World Life Insurance Society whereby he *951 was to work as a field representative selling insurance and recruiting new members for the society. Under the contract, claimant was required, inter alia, to abide by all the respondent's rules and regulations and use respondent's forms to comply with the Insurance Law. Moreover, group medical and health coverage was available to claimant. Most importantly, claimant's contract with respondent prohibited him from placing insurance for other insurance organizations. (See Matter of Watz [Equitable Life Assur. Soc. of U. S.  Ross], 60 AD2d 259, affd 46 N.Y.2d 876.) In our view, given such indicia of control, there is substantial evidence in the record to sustain the determination of the appeal board that the relationship between claimant and the Woodmen of the World Life Insurance Society was that of employee-employer during the period in question.
Order reversed, etc.